PRICING SUPPLEMENT Filed Pursuant to Rule 424(b)(2) Registration Statement No. 333-163632 Dated March 15, 2010 $19,999,240 Royal Bank of Canada Autocallable Optimization Securities with Contingent Protection Linked to the common stock of General Electric Company due March 21, 2011 Tactical Strategy for Flat or Bullish Markets Investment Description Autocallable Optimization Securities with Contingent Protection are senior unsecured debt securities issued by Royal Bank of Canada (the “Securities”) with returns linked to the performance of the common stock of General Electric Company (the “Underlying Stock”). The Securities are designed for investors who anticipate that the price of the Underlying Stock will be at or above the Starting Price on any Observation Date (as described below).The Securities will be automatically called for the principal amount plus an amount based on the applicable Call Return Rate, indicated on page 4 below, if the closing price per share of the Underlying Stock on any Observation Date is equal to or greater than the Starting Price. If the Securities are called, you will receive the Call Price (as described below). You will receive a positive return on your Securities only if the Underlying Stock closes at a price equal to or above the Starting Price on any Observation Date, including the final Observation Date. If the Securities have not been called, and the Underlying Stock closes below the Trigger Price of $12.97 on the final Observation Date, you will lose 1% (or a fraction thereof) of the principal amount for every 1% (or a fraction thereof) decrease in the price of the Underlying Stock below the Starting Price. Investors will not receive any interest payments during the term of the Securities. Investing in the Securities involves significant risks. You may lose some or all of your principal. The contingent protection feature applies only if you hold the Securities to maturity. Any payment on the Securities, including any principal protection, is subject to the creditworthiness of Royal Bank of Canada. Features Key Dates q Tactical Investment Opportunity—If you believe the price of the Underlying Stock will increase over the term of the Securities but are unsure about the exact timing or magnitude of the increase, the Securities provide a potential opportunity to generate returns based on this market view. The Securities will be automatically called for the principal amount plus an amount based on the applicable Call Return Rate if the closing price of the Underlying Stock on any Observation Date is equal to or greater than the Starting Price. If the Securities are not called, investors will have downside market exposure to the price of the Underlying Stock at maturity, subject to the contingent protection feature. qContingent Protection Feature— If you hold the Securities to maturity, the Securities are not called on the final Observation Date and the price of the Underlying Stock is above or equal to the Trigger Price on the final Observation Date, you will receive 100% of your principal, subject to the creditworthiness of Royal Bank of Canada. If the Underlying Stock closes below the Trigger Price on the final Observation Date, your investment will be exposed to the negative Underlying Return. Trade Date March 15, 2010 Settlement DateMarch 19, 2010 Final Observation Date1 March 15, 2011 Maturity Date1 March 21, 2011 1 Subject to postponement in the event of a market disruption event and as described under “General Terms of the Securities – Market Disruption Events” in the accompanying product prospectus supplement no. UBS-AOS-1. Security Offering We are offering Autocallable Optimization Securities with Contingent Protection linked to the Common Stock of General Electric Company.The Securities are offered at a minimum investment of $1,000 in denominations of $10 and integral multiples thereof. Underlying Stock Bloomberg Symbol Term Call Return Rate* Starting Price Trigger Price CUSIP ISIN Common Stock of General Electric Company GE Approximately one year 15.00% $17.29 $12.97, 75% of the Starting Price 78009C779 US78009C7790 * Annualized. See “Additional Information about Royal Bank of Canada and the Securities” in this pricing supplement. The Securities will have the terms specified in the prospectus dated January 11, 2010, the prospectus supplement dated January 11, 2010, product prospectus supplement no. UBS-AOS-1 dated March 8, 2010 and this pricing supplement. See “Key Risks” in this pricing supplement and “Risk Factors” in the accompanying product prospectus supplement no. UBS-AOS-1 for risks related to investing in the Securities. Neither the Securities and Exchange Commission nor any state securities commission has approved or disapproved of the Securities or passed upon the accuracy or the adequacy of this pricing supplement or the accompanying prospectus, prospectus supplement and product prospectus supplement no. UBS-AOS-1.Any representation to the contrary is a criminal offense. PricetoPublic(1) Fees and Commissions(2) ProceedstoUs Offering of Securities Total Per Security Total Per Security Total Per Security Securities Linked to the Common Stock of General Electric Company $19,999,240 $10 $249,990.50 $0.125 $19,749,249.50 $9.875 (1) The price to the public includes the cost of hedging our obligations under the Securities through one or more of our affiliates, which includes our affiliates’ expected cost of providing such hedge as well as the profit our affiliates expect to realize in consideration for assuming the risks inherent in providing such hedge.For additional related information, please see “Use of Proceeds and Hedging” in the accompanying product prospectus supplement no.
